FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 05-30267
                Plaintiff-Appellee,
               v.                                D.C. No.
                                               CR-04-00129-JDS
DAVID ANTHONY GOETZKE,
                                                  OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                 for the District of Montana
         Jack D. Shanstrom, District Judge, Presiding

                    Argued and Submitted
                May 7, 2007—Portland, Oregon

                      Filed August 1, 2007

      Before: Pamela Ann Rymer and Susan P. Graber,
  Circuit Judges, and John S. Rhoades, Sr., District Judge.

                       Per Curiam Opinion




  *The Honorable John S. Rhoades, Sr., Senior United States District
Judge for the Southern District of California, sitting by designation.

                                9195
                 UNITED STATES v. GOETZKE            9197


                       COUNSEL

Mark T. Errebo, Errebo Law Offices, Billings, Montana, for
the defendant-appellant.
9198              UNITED STATES v. GOETZKE
Marcia Hurd, Assistant United States Attorney, Billings,
Montana, for the plaintiff-appellee.


                         OPINION

PER CURIAM:

   A jury found David Anthony Goetzke guilty of attempting
to persuade, induce, entice, or coerce a minor, W, to engage
in unlawful sexual activity in violation of 18 U.S.C.
§ 2422(b). In this timely appeal, Goetzke argues that the evi-
dence presented at trial was insufficient to support a finding
of guilt beyond a reasonable doubt. The facts are not in dis-
pute. The issue is whether a rational jury could have found
that Goetzke’s conduct demonstrated an intent to violate the
statute and that he took a “substantial step” toward complet-
ing the crime. We conclude that a rational jury could, and we
affirm.

                              I

   In the summer of 2003, AG lived in Louisiana with her 10-
year-old son W, who was developmentally disabled. At the
suggestion of her husband, who was then working in Kuwait,
AG sent W to a Montana ranch owned by a family friend, Ray
Fettig, so that W might spend the summer in the great out-
doors as his father had done as a child. Five or six days into
the trip, AG learned that Goetzke, a registered sex offender
whose sexual preference is young boys, was staying with Fet-
tig. At her request, a social worker removed W from Fettig’s
residence and put him on a plane to Louisiana.

   Later in the fall, Goetzke began telephoning W. He left
messages calling W “little brother” and saying that he missed
him. AG permitted Goetzke to speak to W one time while she
listened on another line. Nothing untoward was said.
                  UNITED STATES v. GOETZKE                   9199
   Goetzke sent W a letter from Montana in early February
2004, which AG intercepted. It included pictures, taken dur-
ing W’s visit in Montana, of W riding horses and motorcy-
cles. Goetzke asked for a picture of W in the pants he wore
while in Montana, and offered to take pictures and send them
to W. The letter also told W that

    I don’t know if you will understand, but I am gay,
    meaning I like guys more than I do girls. I hope you
    won’t hate me. I have always wanted to tell you you
    have a nice butt, but I hope you won’t tell anyone
    because it could get me into trouble, but I trust you
    to keep it between us.

The letter expressed Goetzke’s “wish [that W] could come up
here [to Montana] so that we could go horseback riding.”
Goetzke then wrote that

    I miss wrestling around with you. That was always
    fun. And giving you a back rub. I miss doing that. I
    like giving people a back rub, even when they don’t
    have any clothes on. Then I can rub their butt. I hope
    it ain’t bothering you about me talking about sex,
    being you’re young, but I just wanted to tell you that
    you have a nice butt and am sure a nice peter.

Goetzke expressed his belief that W “was a cute young man.”
He also wrote about his new video games, telling W that “I
got some new games for my Nintendo 64. I’ve got Turok
Rage Wars, Mario Party 3, and Star Wars. I am to the last
level . . . .” Goetzke told W that he had gone to see W’s
grandfather and that “I have known your grandpa since I was
your age.” He then wrote that “I liked talking to you on the
phone, but I miss you even more, and I think about you all the
time and wonder how you’re doing. I really do hope you will
write back. Please. It would mean a lot to me to have you
write back.” Goetzke signed off with “Love You Little Broth-
er.”
9200              UNITED STATES v. GOETZKE
   AG turned the letter over to the authorities who, posing as
W and mimicking his writing style, responded. In March
2004, Goetzke sent a much more sexually explicit letter,
which AG again intercepted. In the letter, Goetzke confirmed
that “you do have a nice butt.” He explained:

    The reason you wake up and your peter is sticking
    out is because that means you’re horny and you are
    growing into a young man, and in a couple years,
    you will start to have sex. You know when you were
    here and I gave you a back rub, I wanted to rub your
    butt because you have a nice butt, and I wanted to
    put your peter in my mouth if you would have let
    me. But the next time your peter gets hard, sticking
    out, play with it. Put it in your hand and move your
    hand up and down, and you will like the way it feels.
    It will tickle. But anytime you don’t know why about
    your body, you tell me, and I will help you under-
    stand. I really miss you. If you can, will you send me
    a picture of you?

Goetzke told W that

    soon school will be out. Are you ever going to come
    to Montana again? Maybe this summer? It sure
    would be nice to have you here, as I had a lot of fun
    when you were here. But if you ever do come to
    Montana again, would you let me see your butt
    naked and let me put your peter in my mouth? I
    would like that. And I hope you will keep writing to
    me. I like hearing from you and talking to you on the
    phone. I like the sound of your voice. But please
    don’t tell anyone what we say in our letters. It could
    get me into a lot of trouble.

Goetzke further explained that, “[w]hen you wake up with
your peter sticking out, that is called a hard-on, where your
peter is hard and stiff.” He then wrote:
                  UNITED STATES v. GOETZKE                   9201
    I have rode my horse a couple times on the weekend,
    and I hope someday you can come to Montana so
    then we could go riding together and go fishing like
    we did when you were here and ride my bike. And
    if you come back to Montana, I would get you a
    motorcycle of your own. Then we could ride and
    have fun. But I was real happy to hear from you.
    Thank you, Little Brother. Is it okay if I call you my
    little brother? Because I had a lot of fun with you,
    and I think about you a lot and wish you were here.
    But I really do think you have a nice butt. And thank
    you for not being mad at me for saying you have a
    nice butt, because you really do have a nice butt.
    And when you get older, people are going to see
    your butt the same way I do.

Goetzke asked W, “[I]s your peter long or short when it’s
sticking out?” He then told W that “I have a picture of you in
a baseball uniform. I have it at the head of my bed. I wish Ray
would have let you sleep upstairs.” Goetzke signed off with
“Love and miss you. Love always, Dave.”

  An undercover agent wrote a response for W, to which
Goetzke did not reply. The last phone call was in March or
April of 2004 when Goetzke called at 1:00 a.m. and AG told
him to stop.

  On October 26, 2004, a grand jury returned an indictment
charging Goetzke with an attempt to persuade a minor to
engage in sexual activity in violation of § 2422(b). During the
one-day trial, AG testified regarding the phone calls, and an
agent read the letters into evidence. Goetzke did not put on a
defense. At the close of the evidence, Goetzke moved for an
acquittal pursuant to Federal Rule of Criminal Procedure 29.
Relying on United States v. Meek, 366 F.3d 705 (9th Cir.
2004), the district court denied the motion. The jury convicted
Goetzke.
9202                 UNITED STATES v. GOETZKE
  Goetzke’s appeal challenges the sufficiency of the evi-
dence. To it, we apply the familiar standard articulated in
Jackson v. Virginia, 443 U.S. 307, 319 (1979), and ask
whether, “after viewing the evidence in the light most favor-
able to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt.”

                                   II

   [1] The elements that the government had to prove to con-
vict Goetzke are that he knowingly (1) attempted to (2) per-
suade, induce, entice, or coerce (3) a person under 18 years
of age (4) to engage in sexual activity that would constitute
a criminal offense.1 Meek, 366 F.3d at 718. The government
prosecuted Goetzke for an attempt to persuade, induce, entice,
or coerce, rather than actually doing so, because W never
received the letters due to his mother’s interception of them.
An attempt conviction requires evidence that the defendant
“intended to violate the statute and took a substantial step
toward completing the violation.” Id. at 720 (internal quota-
tion marks omitted).

   [2] A rational juror could well have found that Goetzke
knowingly tried to persuade, induce, entice, or coerce W to
engage in prohibited sexual activity. He knew that W was
underage, and Montana criminalizes oral sex when the victim
is younger than 16.2 Goetzke specifically directed his letters
  1
   Title 18 U.S.C. § 2422(b) provides:
        Whoever, using the mail or any facility or means of interstate
     or foreign commerce, or within the special maritime and territo-
     rial jurisdiction of the United States knowingly persuades,
     induces, entices, or coerces any individual who has not attained
     the age of 18 years, to engage in prostitution or any sexual activ-
     ity for which any person can be charged with a criminal offense,
     or attempts to do so, shall be fined under this title and imprisoned
     not less than 10 years or for life.
  2
    Montana Code Annotated section 45-5-503 punishes an individual
“who knowingly has sexual intercourse without consent with another.”
                      UNITED STATES v. GOETZKE                        9203
to W. In his letters, Goetzke made advances of a sexual nature
—telling W that he was a “cute young man,” suggesting an
exchange of pictures, describing how he liked giving W a
backrub and wanted to rub his “nice butt,” advising W how
to stimulate himself, and expressing the desire to see W naked
and to “put your peter in my mouth.” Redolent of the fun they
had together riding horses, fishing, and being massaged, the
letters were crafted to appeal to W, flatter him, impress him,
and encourage him to come back to Montana “maybe this
summer” when school was out, by promising the same kind
of fun and a motorcycle of W’s own. The letters essentially
began to “groom” W for a sexual encounter in the event he
returned to Montana. See United States v. Brand, 467 F.3d
179, 203 (2d Cir. 2006) (“ ‘Child sexual abuse is often effec-
tuated following a period of “grooming” and the sexualization
of the relationship.’ ” (quoting Sana Loue, Legal and Epide-
miological Aspects of Child Maltreatment, 19 J. Legal Med.
471, 479 (1998))), cert. denied, 127 S. Ct. 2150 (2007).
Because of the allure of the recreational activities and the
prospect of a motorcycle, the letters fit neatly within the com-
mon understanding of persuade, induce, or entice.3 See United
States v. Dhingra, 371 F.3d 557, 562 (9th Cir. 2004) (indicat-
ing that these terms are to be given their plain and ordinary
meaning). Consequently, the evidence was sufficient to find
that Goetzke intended to persuade, induce, entice, or coerce
W to engage in unlawful sexual activity.

Section 45-5-501(1)(b)(iv) defines “without consent” to mean, “the victim
is incapable of consent because the victim is . . . less than 16 years old.”
Under Montana law, sexual intercourse includes “penetration of the vulva,
anus, or mouth of one person by the penis of another person.” Mont. Code
Ann. § 45-2-101(68)(a).
   3
     To “persuade” is “to induce by argument, entreaty, or expostulation
into some mental position"; to “induce” is “to move and lead (as by per-
suasion or influence)"; and to “entice” is “to draw on by arousing hope or
desire.” Webster’s Third New International Dictionary 757, 1154, 1687
(unabridged ed. 1993).
9204               UNITED STATES v. GOETZKE
   [3] A rational trier of fact also could find that Goetzke took
a substantial step toward completing the crime. “To constitute
a substantial step toward the commission of a crime, the
defendant’s conduct must (1) advance the criminal purpose
charged, and (2) provide some verification of the existence of
that purpose.” Walters v. Maass, 45 F.3d 1355, 1358-59 (9th
Cir. 1995) (internal quotation marks omitted). Goetzke mailed
letters to W that flattered him, described the sex acts that
Goetzke wanted to perform on him, and encouraged him to
return to Montana. Those acts both advanced and verified the
existence of Goetzke’s purpose to persuade W to engage in
sexual activity with him.

   [4] Goetzke argues that, because he was not in a position
to have physical contact with W—they were thousands of
miles apart when he sent W the letters—he cannot be guilty
of violating § 2422(b). But Goetzke was charged with
attempting to persuade, induce, entice, or coerce W to engage
in sexual activity with him—not with attempting to engage in
sexual activity with W. The latter is an attempt to achieve the
physical act of sex, for which physical proximity is integral.
But the former is an attempt to achieve the mental act of
assent, for which physical proximity can be probative but is
not required. See Dhingra, 371 F.3d at 562 (emphasizing that
the statute focuses on the actor and the intent of his actions
to persuade, induce, or entice); Brand, 467 F.3d at 202 (hold-
ing that a conviction under § 2422(b) requires a finding only
of an intent to entice, not an intent to perform the sexual act
following the persuasion); United States v. Murrell, 368 F.3d
1283, 1286 (11th Cir. 2004) (stating that the underlying con-
duct that § 2422(b) criminalizes is the persuasion of the
minor, rather than the sexual act itself); United States v. Bai-
ley, 228 F.3d 637, 639 (6th Cir. 2000) (observing that “Con-
gress has made a clear choice to criminalize persuasion and
the attempt to persuade, not the performance of the sexual
acts themselves”).

   [5] Similarly, travel by a defendant to meet a potential vic-
tim is probative, but not required, to advance and verify an
                   UNITED STATES v. GOETZKE                9205
intent to persuade, induce, entice, or coerce. In Meek, 366
F.3d at 720, we found the defendant’s “extensive [online] sex-
ual dialog, transmission of a sexually-suggestive photograph,
repeated sexual references as to what [the defendant] would
do when he met the boy, and his travel to meet the minor at
a local school” sufficient to evidence his guilt under
§ 2422(b). Accord Brand, 467 F.3d at 202-04 (holding that
the defendant’s initiating contact, sexual advances, grooming
behavior, and sexually explicit conversations provided over-
whelming evidence of an attempt to entice, and that his travel-
ing to a prearranged meeting place was a final substantial
step); United States v. Blazek, 431 F.3d 1104, 1106-07 (8th
Cir.) (holding that the jury could find intent to entice a minor
based on explicitly sexual talks followed by travel to a prear-
ranged meeting place), cert. denied, 126 S. Ct. 1800 (2005);
United States v. Patten, 397 F.3d 1100, 1102-03 (8th Cir.
2005) (holding that evidence of internet chats, a phone call
arranging a meeting, and travel to the prearranged meeting
place were sufficient); United States v. Munro, 394 F.3d 865,
869 (10th Cir. 2005) (holding that the evidence was sufficient
where the defendant initiated sexual conversations, tried to
entice the victim by representations about his car, house, and
money, and went to a prearranged meeting place); Murrell,
368 F.3d at 1288 (holding that the evidence was sufficient
where the defendant traveled two hours to meet a minor for
sex in exchange for money, carrying a teddy bear, cash, and
condoms). But nowhere in Meek did we hold, or even hint,
that physical proximity or travel is necessary to constitute a
substantial step under § 2422(b).

  [6] To constitute a substantial step, a defendant’s “actions
must cross the line between preparation and attempt by
unequivocally demonstrating that the crime will take place
unless interrupted by independent circumstances.” United
States v. Nelson, 66 F.3d 1036, 1042 (9th Cir. 1995) (internal
quotation marks omitted). We agree with the Third, Sixth, and
Tenth Circuits that, when a defendant initiates conversation
with a minor, describes the sexual acts that he would like to
9206                  UNITED STATES v. GOETZKE
perform on the minor, and proposes a rendezvous to perform
those acts, he has crossed the line toward persuading, induc-
ing, enticing, or coercing a minor to engage in unlawful sex-
ual activity. See United States v. Tykarsky, 446 F.3d 458, 469
(3d Cir. 2006) (concluding that instant messages arranging a
meeting and appearing at the prearranged meeting place each
provided sufficient evidence of a substantial step toward per-
suading or inducing a minor); United States v. Thomas, 410
F.3d 1235, 1245-46 (10th Cir. 2005) (holding that the defen-
dant’s initiation of sexual conversation, writing insistent mes-
sages, and attempting to make arrangements to meet were a
substantial step); Bailey, 228 F.3d at 639-40 (holding that the
defendant’s attempts to schedule meetings with minors consti-
tuted a substantial step). Unlike a bank robber who has yet to
move toward a bank,4 such a defendant will succeed in his
persuasion, inducement, enticement, or coercion, unless inter-
rupted by the fortuitousness of a circumstance independent
from him, such as intercession by a parent or law enforcement
officer (as happened here), or refusal by the minor.

   [7] Goetzke did more than merely think about sexual activ-
ity with a minor or reduce his thoughts to a diary. He sent W
letters replete with compliments, efforts to impress, affection-
ate emotion, sexual advances, and dazzling incentives to
return to Montana, and proposed that W return during the
upcoming summer.5 In short, Goetzke made his move. Indeed,
given their prior relationship and what Goetzke knew of W
  4
     In United States v. Buffington, 815 F.2d 1292, 1303 (9th Cir. 1987), we
held that the evidence of an attempted bank robbery was insufficient to
constitute a substantial step because the defendants did “not take a single
step toward the bank, they displayed no weapons and no indication that
they were about to make an entry.” Here, of course, the crime is persua-
sion, inducement, enticement, or coercion—not performing a physical act.
Even so, analogically, the “movement” toward completing the crime was
Goetzke’s mailing the letters to W.
   5
     Because Goetzke’s letters proposed that W return to Montana, we need
not decide whether an attempt to arrange a meeting is required to consti-
tute a substantial step under § 2422(b).
                   UNITED STATES v. GOETZKE                9207
and their circumstances, the most substantial steps he realisti-
cally could take were to communicate his affections and
carefully-crafted incentives to W by telephone and mail,
which he did. Accordingly, a rational juror could conclude
beyond a reasonable doubt that Goetzke intended, and
advanced and verified his intention, to persuade, induce,
entice, or coerce W to engage in unlawful sexual activity.

  AFFIRMED.